Citation Nr: 1621365	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  98-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, type 2.

3.  Entitlement to service connection for a multiple joint disorder, to include the right wrist and bilateral ankles.

4.  Entitlement to a rating higher than 20 percent for residuals of a right knee injury with early degenerative arthritis.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to April 1987, with periods of verified and unverified reserve component service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran now resides in Virginia, so the matter is now handled by the RO in Roanoke, Virginia.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2000 by a Veterans Law Judge.  A transcript is associated with the claims file.  In May 2008, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing was no longer employed by the Board, and indicated that he was entitled to another hearing.  The Veteran did not request a second Board hearing and thus the Board will proceed with the consideration of his claims.

In a November 2000 Board decision, the Board reopened the Veteran's claim of entitlement to service connection for diabetes and denied the claim on the merits.  The Veteran appealed the November 2000 Board decision to the United States Court of Appeals for Veterans Claims (Court), which, in April 2001, vacated the Board's November 2000 decision with respect to the claim for service connection for diabetes, and remanded the claim to the Board for further development and adjudication.  Consequently, in June 2003, the Board remanded the case to the RO for compliance with the Court's Order.  

In a February 2006 Board decision, the Board again denied entitlement to service connection for diabetes.  The Veteran again appealed the Board's decision to the Court, which by a January 2008 Memorandum Decision vacated and remanded to the Board that part of the Board decision that denied entitlement to service connection for diabetes.  In September 2008 and in November 2009, the Board remanded the claim to the RO for compliance with the Court's January 2008 Memorandum Decision.

The remaining issues were first addressed by the Board in a decision dated in November 2000.  In that decision the Board remanded the claim of entitlement to service connection for a spinal disorder, and denied service connection for hypertension, service connection for multiple joint conditions to include a right wrist, right ankle, left ankle and right shoulder conditions, and an increased evaluation for residuals of a right knee injury with early degenerative arthritis.  The Board's denial of these latter three claims was vacated and remanded to the Board by an Order of the Court dated in April 2001.  The claims were remanded by the Board to the RO in June 2003 and February 2006.  

In July 2010, the Board remanded these claims for additional development.  In a December 2014 Board decision, service connection was granted for a right shoulder disorder and a low back disorder, and the issues of entitlement to service connection for hypertension, diabetes mellitus type 2, a multiple joint disorder, and entitlement to an increased rating for the right knee were remanded.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran has not raised a claim for TDIU.  See August 2011 Deferred Rating Decision.  Accordingly, the Board finds that Rice is not applicable in this case.

The issues of entitlement to service connection for a multiple joint disorder and entitlement to a rating higher than 20 percent for a right knee injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's hypertension had an onset during service.

2.  Resolving all doubt in his favor, the Veteran's diabetes mellitus, type 2, had an onset during service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Service connection for diabetes mellitus, type 2, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for hypertension and diabetes mellitus, type 2. 

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A.  Entitlement to Service Connection for Hypertension

The Veteran asserts his hypertension had an onset during service.

Initially, the Board notes that the Veteran has a post-service diagnosis of hypertension.  See July 2015 statement from Dr. W.  The Board therefore finds that the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that the evidence supports the Veteran's argument that he had elevated blood pressure readings during service.  Service treatment records indicate the Veteran had a blood pressure reading of 130/80 in October 1983 and a reading of 110/90 during a March 1987 dental treatment record.  The Veteran also states that he was informed near the end of his time in service that he had elevated blood pressure.  The Board finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, approximately a year and a half after discharge from service, an October 1988 VA examination notes that the Veteran stated he was told at discharge from service that his blood pressure was elevated, and told to come to the VA for medication.  See October 1988 VA examination report.  Therefore, Shedden element (2) is met. 

As for Shedden element (3), nexus, the Board finds that the evidence is at least in equipoise that the Veteran's hypertension had an onset during service.  The Board acknowledges a February 2004 VA examiner's opinion that the Veteran's hypertension had an onset during service.  See February 2004 VA examination.  Although the February 2004 VA examiner later changed this opinion, the Board notes that the reversal of the opinion was based on incorrect medical evidence provided by the RO.  

The Board also acknowledges the July 2015 private opinion where the Veteran's treating physician indicated there is a high probability that the Veteran displayed manifestations of untreated hypertension while on active duty.  See July 2015 statement from Dr. W.  The Veteran's physician stated that the Veteran's service treatment records were reviewed, as well as post-service records.  The physician noted that the Veteran had vital signs during service that were evident of high blood pressure.  

Finally, the Board also notes the September 2015 VA examiner's opinion that the Veteran's hypertension is not due to service.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for hypertension.  The Veteran has a current diagnosis, documented elevated blood pressure readings during service, and medical opinions that relate his current diagnosis to his time in service.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for hypertension is granted.

B.  Entitlement to Service Connection for Diabetes Mellitus, Type 2

The Veteran seeks entitlement to service connection for diabetes mellitus, type 2.  He asserts his diabetes had an onset during service as he experienced symptoms during that time that went undiagnosed.

Initially, the Board notes that the Veteran has a post-service diagnosis of diabetes mellitus, type 2.  See July 2015 statement from Dr. W.  The Board therefore finds that the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that the evidence supports the Veteran's argument that he began experiencing symptoms of diabetes during service.  The Veteran testified in June 2000 that during service he began experiencing increased thirst, increased urination, dizziness, blurred vision, numbness in extremities, and mood changes during service.  See June 2000 BVA Hearing Transcript, pages 11-12.

The Board notes that a layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran has consistently reported that his symptoms began during service and continued post service.  Therefore, Shedden element (2) is met. 

As for Shedden element (3), nexus, the Board finds that the evidence is at least in equipoise that the Veteran's diabetes had an onset during service.  The Board acknowledges the July 2015 private opinion where the Veteran's treating physician indicated there is a high probability that the Veteran displayed manifestations of untreated diabetes mellitus, type 2, while on active duty.  See July 2015 statement from Dr. W.  The Veteran's physician indicated that the Veteran's service treatment records were reviewed, as well as post-service records.  The physician stated the Veteran experienced symptoms during service of an undiagnosed patient with diabetes mellitus, type 2, including persistent blurry vision and wounds on the lower extremity that required a prolonged healing time.

The Board acknowledges the VA examiners negative opinions; however, although the April 2014 VA examiner opined that the Veteran's complaints of foot and eye problems during service were nonspecific and not diagnostic of diabetes, the examiner failed to discuss the symptoms of increased thirst and urination that the Veteran testified he experienced during service.  In the September 2015 opinion, the VA examiner stated that the concept of "slow healing" is the Veteran's subjective sense, not a diagnosed condition, and there were no complaints of signs or symptoms during service to warrant an evaluation for diabetes.  Of note, however, the Veteran testified that he did not complain every time he had thirst or frequent urination.  See June 2000 BVA Hearing Transcript, page 11.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for diabetes mellitus, type 2.  The Veteran has a current diagnosis, asserted symptoms during service, and a medical opinion opining that his diabetes likely had an onset during service.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for diabetes mellitus, type 2, is granted.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for diabetes mellitus, type 2, is granted.


REMAND

The Veteran seeks entitlement to service connection for a multiple joint disorder, to include the right wrist and bilateral ankles, and for an increased rating for the right knee.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Service Connection for a Multiple Joint Disorder, to include Right Wrist and Bilateral Ankles

As a result of the December 2014 Board Remand, the Veteran was afforded a VA examination in April 2015, at which time he was diagnosed with calcaneal spurs of the bilateral ankles.  The examiner opined that it was less likely than not that the Veteran's claimed disorder was incurred in or caused by service as there was no new objective evidence in the claims file to support a diagnosis, treatment or nexus during military years for an ankle disorder, and the discharge examination dated February 1967 did not indicate an ankle disorder; therefore a nexus was not established.  The Board finds this opinion to be inadequate.  A diagnosis during service is not necessary to establish service connection.

An addendum opinion was obtained in September 2015.  The examiner explained that the Veteran's calcaneal spurs is calcium build up from straining the foot muscles over months and has no relationship to the ankles.  No medical opinion was provided regarding whether the Veteran's calcaneal spurs were due to service or secondary to his service-connected bilateral knee disabilities.

On remand, a thorough medical opinion must be obtained that opines on whether the Veteran's calcaneal spurs are causally or etiologically due to service, to include the documented twisted left ankle during service in August 1979 and/or the service-connected bilateral knee disabilities.

Increased Rating for Right Knee 

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the Veteran was afforded the most recent VA examination for his right knee disability in September 2013, more than two years ago.  Furthermore, a review of the claims file reveals that there are no updated medical treatment records in the claims file.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's claimed multiple joint disorder, to include the right wrist and bilateral ankles.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  Please clarify the Veteran's diagnoses.

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

For each diagnosed disorder of the feet and/or ankles, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's diagnosed disorder of the bilateral feet/ankles is causally or etiologically due to service, to include the documented injury to the left ankle during service in August 1979 or had an onset during service; and,

b) that the Veteran's diagnosed disorder of the bilateral feet/ankles is proximately due to or aggravated (beyond a natural progression) by his service-connected bilateral knee disabilities.

In providing the requested medical opinion, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his bilateral feet/ankle disorder and provide information as to how the statements comport with generally accepted medical norms. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Afford the Veteran an examination to determine the current severity of his right knee injury with early degenerative arthritis.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements and the degree at which pain occurs.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Schedule of Ratings for the Knee and Leg.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

4.  After all of the above actions have been completed, readjudicate all claims. If the claims remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


